Citation Nr: 0206780	
Decision Date: 06/24/02    Archive Date: 07/03/02

DOCKET NO.  92-15 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether the appellant should be recognized as the veteran's 
surviving spouse for the purpose of establishing her 
entitlement to Department of Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	William Ramirez-Hernandez, 
Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant, two of her children, and a friend

ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from December 1953 to 
December 1955.  He died in November 1990.  This matter comes 
to the Board of Veterans' Appeals (the Board) on appeal of an 
April 1991 administrative decision by the VA Regional Office 
(RO) in San Juan, Puerto Rico.  In that decision the RO 
determined that the appellant could not be recognized as the 
veteran's surviving spouse for VA benefit purposes.

This appeal was previously before the Board in September 
1993, at which time the Board determined that the appellant 
was not the veteran's surviving spouse for VA benefit 
purposes.  The appellant appealed that decision to the United 
States Court of Appeals for Veterans Claims (the Court).  In 
an April 1996 order the Court vacated the Board's September 
1993 decision and remanded the appeal to the Board for 
additional development and re-adjudication.  The Board in 
turn remanded the appeal to the RO in February 1997.  The RO 
returned the case to the Board, having been unsuccessful in 
obtaining the development requested by the Court and the 
Board.  In a March 1998 decision the Board again determined 
that the appellant could not be recognized as the veteran's 
surviving spouse for VA benefit purposes.
The appellant appealed the Board's March 1998 decision to the 
Court.  In a July 2000 order the Court vacated the Board's 
March 1998 decision, primarily on due process grounds, and 
remanded the appeal for re-adjudication.  The Board then 
remanded the case to the RO in April 2001 in order to give 
the appellant and her representative the opportunity to 
submit evidence in support of her appeal.  Following an 
unsuccessful attempt to on the part of the RO obtain 
additional evidence, which will be detailed below, the RO has 
now again returned the case to the Board for further 
consideration.


FINDINGS OF FACT

1.  The appellant has been accorded appropriate due process 
by VA.  

2.  The veteran and the appellant cohabited, without benefit 
of marriage, from 1947 to 1954, were ceremonially married in 
February 1954, and their marriage was terminated by an 
uncontested divorce in July 1989.

3.  The veteran died in November 1990.

4.  The Commonwealth of Puerto Rico, where the appellant and 
the veteran resided at the time of his death, did not and 
does not recognize common-law relationships as valid 
marriages.

5.  Any cohabitation between the veteran and the appellant 
following their July 1989 divorce cannot be considered a 
deemed marriage for VA benefit purposes because the appellant 
entered into the relationship with knowledge of the fact that 
the Commonwealth of Puerto Rico did not recognize common-law 
relationships as valid marriages.

CONCLUSION OF LAW

The legal requirements for recognition of the appellant as 
the veteran's surviving spouse for VA benefit purposes have 
not been met.  38 U.S.C.A. §§ 101(3), 101(31), 103, 5107, 
7104 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.1(j), 3.50, 
3.52, 3.102, 3.205 (2001).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that she should be recognized as the 
veteran's surviving spouse for VA benefit purposes because 
she was married to him for more than 35 years, they raised 
three children, and she continued to live with him and care 
for him after their July 1989 divorce.

In the interest of clarity, the Board will initially review 
the factual background underlying this case.  The Board will 
then address contentions made by the appellant's attorney in 
connection with the most recent appeal to the Court, as 
required by the Court's July 5, 2000 Order.  As another 
initial matter, the Board will address the impact of the 
Veterans Claims Assistance Act of 2000 (the VCAA) on this 
case.  The Board will then review the pertinent law and 
regulations and finally analyze the appellant's claim and 
render a decision.  

Factual Background

The veteran submitted a marriage certificate in October 1956 
disclosing that he and the appellant were married in February 
1954, and that they had had three children.  He also 
submitted baptismal certificates for the children showing 
that they were born prior to the February 1954 marriage.  The 
veteran initially claimed entitlement to VA benefits in June 
1987, at which time he reported having been married once, to 
the appellant in February 1954, and that the marriage had not 
terminated.  He also stated that he and the appellant were 
then living together at a residence in Arriba, Arecibo, 
Puerto Rico.

The veteran again claimed entitlement to VA benefits in 
August 1989, at which time he reported that he had been 
married once, to the appellant; that they had divorced in 
July 1989; and that they were not then living together.  The 
address he then provided was a mail box in Arecibo, Puerto 
Rico.  The veteran was found to be eligible for VA pension 
benefits, and in a September 1990 Eligibility Verification 
Report he stated that he was not married.  His address was 
again given as the mail box in Arecibo, Puerto Rico.

The veteran submitted a copy of the divorce decree, showing 
that the divorce in July 1989 was of mutual consent and that 
the veteran and the appellant were co-petitioners.  The 
appellant was represented by counsel, whereas the veteran was 
not.  The parties apparently reached agreement in the 
petition for divorce regarding the severance of their 
marriage, and the terms of that agreement, although not 
specified, were adopted by the court.  The decree indicates 
that it was established to the satisfaction of the court that 
the decision to dissolve the marriage was mutual, and not the 
product of coercion.

The veteran died in Puerto Rico in November 1990.  In 
December 1990 the appellant claimed entitlement to death 
pension benefits and burial benefits for having paid for the 
veteran's burial expenses.  In her application for death 
pension benefits she reported having been married once, to 
the veteran in February 1954, and that that marriage was 
ended by divorce in July 1989.  She indicated that although 
she and the veteran were divorced in July 1989, he had not 
left their home after the divorce and that she had cared for 
him when he was sick, until he died.  She listed her address 
as a mail box in Arecibo, Puerto Rico, that was different 
than the mail box number provided by the veteran in 1990.

In the April 1991 administrative decision the RO determined 
that the appellant did not qualify as the veteran's surviving 
spouse because she was divorced from him at the time of his 
death.  The RO also found that any cohabitation between the 
appellant and the veteran following the divorce could not 
establish a common-law marriage because Puerto Rico did not 
recognize such a marriage, and that the marriage could not be 
deemed valid because the appellant entered into the 
relationship with knowledge that Puerto Rico did not 
recognize common law marriages.

In her May 1991 notice of disagreement the appellant stated 
that she and the veteran had continued to live together 
following the divorce, until his death.  She also stated that 
although the veteran used a different mailing address, his 
residence address continued to be their mutual home.  With 
the notice of disagreement she submitted statements from five 
individuals in which they attested that the veteran had 
continued to live in the family residence following the 
divorce.

In her October 1991 substantive appeal the appellant stated 
that although they were married in February 1954 and divorced 
in July 1989, they had continuously lived together from 1947 
until his death in 1990.  She also stated that they used 
different postal addresses because her address was not safe 
for receiving checks, and they had his VA check sent to her 
sister's postal address.

During a hearing that was conducted at the RO in February 
1992, the appellant asserted that she is the lawful surviving 
spouse ("legitimate widow") of the veteran because she took 
care of him after their divorce, when his health was 
declining, and because they continued to live together after 
their divorce until he died.  As proof of this, she pointed 
out that he died in her home.  She also said that they had 
different mailing addresses after their divorce because they 
were concerned about mail being stolen from their mailbox.  
She testified that all of her neighbors knew that she and the 
veteran continued to live together after their divorce, and 
that they could provide testimony to this effect in support 
of her claim.  She also testified, however, that the veteran 
was hospitalized on numerous occasions prior to her death, 
for sometimes lengthy periods.  When asked why she and the 
veteran had divorced, she responded that "things happen" and 
he "took things out" on her, but that after the divorce he 
got sick and stayed in the home.  Their daughter, son, and a 
friend provided additional testimony in support of the claim, 
particularly insofar as corroborating the appellant's 
allegation that she and the veteran resided together at all 
times during their marriage, and even after they were 
divorced, until he died.

In a March 1992 statement the appellant reported that four or 
five years prior to the divorce the veteran had become 
aggressive and violent, and that he had threatened to kill 
her if she did not agree to divorce him.

Documents in the claims file reveal that the veteran had a 
child by a woman to whom he was not married in 1975.  In the 
application for death pension benefits for the child the 
applicant stated that the veteran had been married only once, 
to the appellant, and that the marriage had ended by divorce 
in July 1989.  The applicant also stated that the veteran was 
not living with her, the applicant, at the time of his death.

Following the Court's July 2000 order vacating the Board's 
March 1998 decision, the appellant submitted a sworn 
statement through her attorney in December 2000.  In that 
statement she attested that she was married by legal ceremony 
to the veteran from 1954 to 1989, and that she had cohabited 
with him as his wife for seven years prior to their marriage 
in 1954.  She stated that she had entered into an officially 
recognized church wedding for the benefit of her children, 
even though she considered her "marriage" to the veteran to 
be binding and valid.  She also stated that the veteran had 
forced her to divorce him, although they continued to live 
together as a married couple.  He had become increasingly 
violent and abusive to her, but she had continued to care for 
him until he died.  She further stated that at no time 
throughout her relationship with the veteran did they 
consider themselves to be anything but married, and that she 
had no reason to believe that there was any legal impediment 
to having VA recognize her marriage to the veteran.  She 
attested that she was not aware that common law marriages 
were not recognized by the law in Puerto Rico until after she 
applied for VA benefits.  She also attested that from 1947 
until the veteran's death in 1989, anyone who knew them 
believed them to be a married couple.

In September 2001, following the Board's April 2001 remand, 
the RO contacted the appellant, with a copy to her attorney, 
requesting additional information.  No response was received.

The Court's July 2000 Order

On September 27, 1999, the appellant, through her attorney, 
filed a brief with the Court in which it was contended that 
the development of the case at VA had involved certain 
procedural and due process deficiencies.  The Board, as 
required by the Court's July 5, 2000 Order, will address 
these contentions. 

The appellant was represented by the American Red Cross 
pursuant to an appointment dated March 12, 1992 (VA Form 21-
22).  A representative of the American Red Cross assisted her 
at the RO hearing.  The American red cross was recognized by 
the Board as her representative at the time of the September 
21, 1993 decision (see page 1 of that decision).  The 
attorney who currently represents the appellant represented 
her before the Court on appeal, which led to the April 17, 
1996 decision of the Court.  

In June 1996 the Board, obviously cognizant of the fact that 
the attorney had represented the appellant at the Court, 
asked the attorney to clarify whether he would be 
representing the appellant before VA.  The attorney was also 
informed that representation before the Court and before VA 
was governed by different statutes and regulations, and that 
he was required to document his representation of the 
appellant before VA in order to be recognized as her 
representative.  An attachment to the letter informed the 
attorney of the forms and language required to establish his 
representation before VA.  The Board also informed the 
attorney that if he would be representing the appellant 
before VA, he was being given the opportunity to submit 
additional evidence and arguments in support of her appeal.  
The attorney did not respond to that notice.  

In August 1996 the Board informed the appellant that the 
attorney had not responded to the Board's June 1996 request 
to establish himself as her representative before VA, and 
that she should respond within 30 days if she did not intend 
for the attorney to represent her.  The notice also informed 
the appellant that if she had previously authorized a 
veterans' service organization to represent her before VA and 
she had not revoked that authorization, the veterans' service 
organization would be provided the opportunity to submit 
argument in support of her appeal.  If she was representing 
herself before VA, the notice informed her of her right to 
submit additional evidence and argument.  The appellant did 
not respond to the August 1996 notice.  The claims file was 
then provided to the American Red Cross, which organization 
had represented the appellant prior to her appeal to the 
Court.  The American Red Cross in October 1996 submitted 
arguments in support of the appellant's appeal.

The Board was subsequently contacted by the attorney, who 
stated that he would be representing the appellant before VA.  
In October 1996 the Board provided to him the forms needed to 
establish his representation as well as a copy of the June 
1996 notice.  The Board did not receive any response from the 
attorney following the October 1996 notice.

In the February 1997 remand from the Board to the RO, the 
Board instructed the RO to ask the appellant to submit a 
statement, or other documentary evidence, indicating that she 
had no knowledge that her purported common-law marriage to 
the veteran following their July 1989 divorce was invalid.  
In a February 1997 letter the RO asked the appellant to 
submit that evidence, but she did not respond.  A copy of the 
February 1997 letter was provided to the American Red Cross, 
which was still the appellant's officially designated 
representative.  The RO issued a supplemental statement of 
the case in August 1997, in which the RO found that the 
appellant had failed to respond to the February 1997 
development request.  The RO then confirmed the prior 
determination that the appellant was not the veteran's 
surviving spouse for VA benefit purposes.  The supplemental 
statement of the case was provided to the appellant, with a 
copy to the American Red Cross.  

In November 1997 the RO informed the appellant and the 
American Red Cross that her appeal was being returned to the 
Board, and that any request for a hearing, designation of a 
change in representative, or additional evidence should be 
submitted to the Board.  On receipt of the claims file at the 
Board, the American Red Cross again provided arguments in 
support of the appellant's appeal.  The appellant did not 
otherwise respond to the RO's November 1997 notice, and the 
Board proceeded to render its March 1998 decision, which was 
appealed to the Court.

In his September 1999 brief to the Court, the appellant's 
attorney stated that the appellant had only a seventh grade 
education, that she did not speak or read English, that she 
had limited literacy in Spanish, and that she had limited 
means of transportation.  He also asserted that the Board and 
the RO had not complied with the Court's April 1996 remand 
instructions because new evidence had not been developed, 
that the appellant had been denied due process because she 
was not allowed to be represented by an attorney of her 
choice, and that she had not been given the opportunity for a 
fair hearing.  He argued that the RO had ignored the 
appellant's attorney of record, in that he had not been 
notified of the actions being taken.

The attorney further asserted that the American Red Cross had 
been "interjected" into the re-adjudication of the 
appellant's appeal, even though VA was clearly aware of the 
fact that he was representing the appellant.  He argued that 
because the August 1996 notice to the appellant instructed 
her to respond within 30 days if he was not going to be 
representing her before VA, he should have been continued as 
her designated representative.  He acknowledged in the brief 
having received a copy of the June 1996 notice that was faxed 
to him by the Board in October 1996.  He also acknowledged 
having received a copy of the Board's February 1997 remand to 
the RO.  He evidently did not receive copies of the RO's 
February 1997 letter to the appellant or the August 1997 
supplemental statement of the case.  As noted above, copies 
of the February 1997 letter to the appellant and the August 
1997 supplemental statement of the case were, however, 
provided to the American Red Cross.  

Due to these purported deficiencies, the attorney asked the 
Court to vacate the Board's March 1998 decision and remand 
the case.  Counsel for the appellee Secretary of Veterans 
Affairs filed a brief in opposition, in essence contending, 
as stated by the Court, that "counsel for the appellant . . . 
may have been responsible -- at least in some part -- for the 
apparent breakdown in communications between the parties."  
[Order of the Court, page 2.]  In its Order dated July 5, 
2000, the Court found that resolution of the representative's 
arguments required making findings of fact, which the Court 
could not do in the first instance.  The Board will, 
therefore, proceed to address the attorney's contentions.

Contrary to his assertions that he was the appellant's 
designated representative throughout the processing of the 
Court's April 1996 remand, the documents in the appellant's 
VA claims folder show that the appellant's appointment of the 
attorney as her representative before VA was not received 
until January 2001.  That appointment was made following a 
notice to the attorney in September 2000 that he had to 
submit an authorization from the appellant in order to 
represent her before VA.  Prior to that time, dating back to 
1992, the appellant's officially designated representative 
before VA was the American Red Cross.

It appears that the appellant's attorney may have been 
confused concerning the limits of his representation before 
VA and the Court.  The attorney was informed in the Board's 
June 1996 notice, which was again provided to him in October 
1996, that his representation of the appellant before the 
Court did not automatically qualify him to represent her 
before VA.  He was then provided the information and 
documents necessary to establish himself as her 
representative before VA.  He did not in fact do so until 
January 2001.  His failure to obtain the necessary 
authorization from the appellant to represent her before VA 
prevented the RO from recognizing him as the appellant's 
designated representative.  

The Board observes in passing that although the attorney was 
shown as the appellant's representative in the Board's 
February 1997 remand, that was in error, in that he had not 
been authorized to represent the appellant before VA at that 
time.

In accordance with 38 C.F.R. § 20.601, a claim may be 
prosecuted at any one time by only one recognized 
representative.  An attorney at law may be designated as an 
appellant's representative by submitting a properly executed 
VA Form 22a, Appointment of Attorney or Agent as Claimant's 
Representative, or may gain access to information in the file 
pertaining to a specific claim by stating in writing on his 
letterhead that he is authorized to represent the appellant.  
In order to have access to all the information in the 
claimant's records, the attorney must provide a signed 
consent from the appellant.  38 C.F.R. § 20.603.  If a 
veterans' service organization has been appointed as the 
appellant's representative, that authorization will remain in 
effect unless it has been revoked by the appellant or unless 
the representative has withdrawn.  38 C.F.R. § 20.602.

Because the attorney did not submit the documents necessary 
to establish himself as the appellant's representative before 
VA until January 2001, the RO and the Board properly 
recognized the American Red Cross as the appellant's 
representative.  The appellant appointed the American Red 
Cross as her representative in March 1992, and never revoked 
that authorization.  The RO properly provided copies of the 
February 1997 request for evidence and the August 1997 
supplemental statement of the case to the American Red Cross, 
and that organization was properly given the opportunity to 
review the claims file and submit arguments on the 
appellant's behalf.  

The attempts of the attorney to hold VA accountable for his 
own omissions are without merit.  The Board finds that 
recognition of the American Red Cross as the appellant's 
representative was in accordance with law, and did not 
violate the appellant's right to due process.  She was, in 
fact, ably represented by the American Red Cross at the RO 
and Board levels.

The attorney contends that because the appellant did not 
respond to the Board's August 1996 notice within 30 days, he 
should have been "continued" as her designated 
representative.  However, the attorney was not in fact the 
appellant's representative before VA at that time or at any 
time previously.  The August 1996 notice was sent in order to 
give the appellant the opportunity to designate the attorney 
as her representative.  The notice did not, and could not, 
inform her that if she did not respond, the attorney would be 
"continued" as her representative.  The notice in fact 
informed her that if she had previously appointed a veterans' 
service organization as her representative, that 
representation would continue.  The appellant did not respond 
or submit any documents authorizing The attorney to represent 
her before VA.  The American Red Cross was, therefore, 
continued as her representative.

The appellant and the attorney were both notified of their 
right to submit additional evidence and arguments in support 
of the appeal, and the American Red Cross did so.  The 
American Red Cross, the appellant's recognized 
representative, and the attorney were aware of the basis for 
the Court's April 1996 remand, and have had ample opportunity 
to provide the evidence necessary to resolve the deficiencies 
noted by the Court.  The attorney provided evidence on the 
issue addressed by the Court in December 2000, following the 
Court's July 2000 remand.

The assertions of the attorney that the appellant has been 
denied due process because the February 1997 notice to her 
and the August 1997 supplemental statement of the case were 
in English, rather than Spanish, is also without merit.  All 
previous notices to the appellant were in English, she has 
communicated to the RO in English, and signed statements that 
were written in English.  If she had difficulty understanding 
what was requested in the February 1997 notice, she was free 
to contact the RO or her representative and so indicate.  
There is no indication that she contacted the RO.  Whatever 
language barrier she may have to overcome, she has apparently 
been successful in doing so in the past, and she has 
requested no special consideration on that basis.  

The attorney also asserted that the RO and the Board have 
failed to comply with the Court's April 1996 remand 
instructions, in that the requested development was not 
obtained.  VA's duty to assist the appellant in developing 
her claim is not, however, a one-way street; she also has a 
duty to provide the requested information and/or evidence.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Hilkert 
v. West, 11 Vet. App. 284 (1998), rev'd on other grounds, 
12 Vet. App. 145 (1999).  The RO asked the appellant in 
February 1997 to submit a statement or other evidence 
regarding her knowledge of an impediment to establishing a 
common-law marriage with the veteran following their July 
1989 divorce, and she did not respond in any manner.  By 
notifying the appellant of the evidence that was needed and 
asking her to submit that evidence, the RO complied with the 
Court's and the Board's remand instructions.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  VA's duty to assist the 
appellant was, therefore, fulfilled.

The attorney has also argued that the appellant has been 
denied due process because she was not given the opportunity 
for a fair hearing.  The Board notes that in her October 1991 
substantive appeal the appellant requested a hearing at the 
RO, and that hearing was conducted in February 1992.  In the 
November 1997 notice to the appellant informing her that her 
case was being re-certified to the Board, the RO informed the 
appellant that any additional request for a hearing should be 
submitted directly to the Board.  Neither the appellant or 
her representative submitted any such request.  Although the 
attorney has been the appellant's recognized representative 
since January 2001, he has not submitted any request to the 
Board for an additional hearing.  The Board finds, therefore, 
that the appellant's due process right to a hearing has not 
been violated.  See 38 C.F.R. § 3.103(c) (2001).

The Board notes that following the Court's July 2000 remand, 
in September 2000 the Board again informed the attorney of 
the documentation necessary to establish himself as the 
appellant's representative, and of her right to submit 
additional evidence in support of her claim.  In December 
2000 the Board received the appellant's statement described 
above, and in January 2001 the Board received the appellant's 
appointment of the attorney as her representative.  

In short, the Board has carefully reviewed the record, with 
particular consideration paid to the appellant's brief dated 
September 28, 1999, as required by the Court's Order dated 
July 5, 2000.  The Board concludes that all due process 
concerns expressed by the appellant's attorney either did not 
exist [e.g. she in fact testified at a hearing and has had 
ample opportunity to request another hearing if she so 
desired] or were due to her own omissions or those of the 
attorney.  Moreover, she and her attorney have been accorded 
ample opportunity to rectify any perceived defects in the 
development of this case since the Court's July 2000 Order, 
in particular via the Board's September 2000 letter and its 
April 2001 remand.  Of particular interest is that pursuant 
to the Board's April 2001 remand and the newly-enacted VCAA, 
the RO contacted the appellant in September 2001, with a copy 
to the attorney, requesting additional information.  Neither 
the appellant or the attorney responded.  
The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [codified as amended at 38 U.S.C.A. 
§ 5100 et seq. (West Supp. 2001)].  The VCAA includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This law redefines the obligations of VA with respect to the 
duty to assist.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case the 
decision on the appellant's claim, although initially 
adjudicated in April 1991, is not final and remains pending.  
The provisions of the VCAA and the implementing regulations 
are, accordingly, applicable.  See Holliday v. Principi, 14 
Vet. App. 282-83 (2001) [the Board must make a determination 
as to the applicability of the various provisions of the VCAA 
to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue of whether the appellant is 
the veteran's surviving spouse for VA benefit purposes has 
proceeded in accordance with the provisions of the law and 
regulations.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The record reflects that the appellant was informed in the 
April 1991 notice of the RO's April 1991 administrative 
decision, the September 1991 statement of the case, and an 
August 1997 supplemental statement of the case of the 
requirements for establishing her status as the veteran's 
surviving spouse.  In its initial decision in April 1996 the 
Court found that the development of the appellant's claim was 
deficient because she had not been provided the opportunity 
to submit a statement regarding her knowledge of the 
impediment to establishing a common-law marriage to the 
veteran following their July 1989 divorce, in that the 
Commonwealth of Puerto Rico did not recognize such a 
relationship as a valid marriage.  The Court vacated the 
September 1993 Board decision and remanded the case in order 
for the appellant to be provided the opportunity to submit 
such a statement.  The Court's April 1996 decision also 
served to notify the appellant of the evidence needed to 
substantiate her claim.

Following the Court's July 2000 order to vacate and remand 
the Board's March 1998 decision, in April 2001 the Board 
again remanded the case to the RO.  In the second remand the 
Board instructed the RO to review the evidence and, if the RO 
then determined that additional development was warranted, to 
undertake that development.  When any requested development 
was completed, the Board instructed the RO to re-adjudicate 
the claim and issue a supplemental statement of the case if 
the outcome remained unfavorable to the appellant.

The RO apparently found that additional development was 
needed, and in September 2001 sent a letter and questionnaire 
to the appellant requesting specific information regarding 
any separations from the veteran following their July 1989 
divorce, whether they had requested an annulment of the 
divorce, and detailed information regarding their 
relationship following the divorce.  A copy of the letter was 
sent to the attorney.  Neither the appellant or her attorney 
responded.  In the absence of any response, the RO returned 
the claims file to the Board.

The Board notes that the evidence of record for the RO's 
consideration included the appellant's December 2000 
statement, which had not previously been considered by the 
RO.  According to the regulations in effect at the time the 
case was remanded, any evidence submitted directly to the 
Board, which had not been considered by the RO, had to be 
sent to the RO for consideration in the first instance and 
the issuance of a supplemental statement of the case, unless 
the appellant waived such consideration.  38 C.F.R. § 20.1304 
(1990).  The appellant did not waive consideration of her 
December 2000 statement by the RO.

The regulations were revised in January 2002 to eliminate the 
requirement that evidence submitted directly to the Board be 
considered by the RO in the first instance.  The requirement 
of issuing a supplemental statement of the case following 
receipt of such evidence was eliminated.  The changes in the 
regulations apply to all claims pending on February 22, 2002.  
See Board of Veterans' Appeals: Obtaining Evidence and Curing 
Procedural Defects Without Remanding, 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) [to be codified at 38 C.F.R. 
§§ 19.9(a)(2), 19.31, 20.903, and 20.1304].  Because the 
appellant's claim has been pending since it was initiated in 
December 1990, in that a final decision has not yet been 
reached, the changes in the regulations are applicable to the 
appellant's claim, and an additional remand to the RO for the 
issuance of a supplemental statement of the case is not 
warranted.

The Board further notes that pursuant to 38 C.F.R. § 20.903, 
if the Board obtains evidence relevant to the appeal, the 
Board will notify the appellant and her representative of the 
evidence obtained by furnishing a copy of such evidence.  
67 Fed. Reg. 3,099, 3,105 (to be codified at 38 C.F.R. 
§ 20.903).  That action is not required, however, if the 
evidence is provided by the appellant.  Because the appellant 
submitted the December 2000 statement, and is apparently 
aware of its contents, no further notice to the appellant or 
her representative is warranted.

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claim, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  The RO has attempted to obtain the necessary evidence 
from the appellant on two separate occasions, and she did not 
respond.  She has, through her attorney, submitted 
information regarding her relationship with the veteran.  The 
appellant and her attorney have been accorded the opportunity 
to present evidence and argument, and they have in fact done 
so.  The appellant and her attorney have not indicated the 
existence of any other evidence that is relevant to the issue 
on appeal.  

The Board is also cognizant of the length of time it has 
taken to see this case through the adjudication process.  As 
the Court stated in Erspamer v. Derwinski, 1 Vet. App. 3, 11 
(1990):  "Ten years is an undeniably, and unacceptably, long 
time to have passed since [the appellant] first filed the 
claim for benefits with the VA.  The delays have benefited 
neither the parties nor the public and they cannot be 
permitted to continue.  The petitioner has a right to a 
decision on her claim."  Although the resolution in the 
instant case has been delayed by numerous factors, many of 
which were not within the Board's control, the Board agrees 
with the stated goals of the Court and does not believe that 
additional development would be in the best interest of the 
appellant.

In short, following a thorough review of the record, the 
Board is satisfied that VA has met its duty to assist the 
appellant in the development of all facts pertinent to her 
claim.  Under such circumstances, no reasonable possibility 
exists that any further assistance would aid the appellant in 
substantiating her claim.  Wensch v. Principi, 15 Vet. App. 
362, 368 (2001).

The Board observes as a final initial matter that although 
the attorney submitted a motion showing good cause for a 
delay in submitting additional evidence, that evidence was 
received within 90 days of the Board's September 2000 notice.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curiam) [in every case remanded by the Court, the appellant 
is entitled to a period of 90 days after the Board has sent 
the post-remand notice in which to submit evidence or 
argument or to request a hearing].  A ruling on the 
appellant's motion is not, therefore, required, and that 
evidence will be considered by the Board.

Relevant Law and Regulations

Valid Marriage

An individual is the veteran's surviving spouse if she has 
entered into a marriage with him that is considered valid 
under the laws of the jurisdiction in which they resided at 
the time of the marriage, and who was the lawful spouse of 
the veteran at the time of his death.  In addition, she must 
have lived with the veteran continuously from the date of 
marriage to the date of the veteran's death, unless the 
separation was due to the misconduct of, or procured by, the 
veteran, without the fault of the spouse.  In order to 
qualify as the veteran's widow she must not have remarried, 
or lived with another person of the opposite sex and held 
herself out openly to the public to be the spouse of such 
other person.  38 U.S.C.A. §§ 101(3), 101(31); 38 C.F.R. 
§§ 3.1(j), 3.50.

Where an attempted marriage of a claimant to the veteran was 
invalid by reason of a legal impediment, the marriage will 
nevertheless be deemed valid if the following requirements 
are met:

(a) the marriage occurred one year or more before the 
veteran died, or existed for any period of time if a child 
was born of the purported marriage or prior to such 
marriage; and

(b) the claimant entered into the marriage without 
knowledge of the impediment; and

(c) the claimant cohabited with the veteran continuously 
from the date of marriage until his death; and

(d) no claim has been filed by a legal surviving spouse 
who has been found entitled to gratuitous death benefits 
other than accrued monthly benefits covering a period 
prior to the veteran's death.

38 U.S.C.A. § 103; 38 C.F.R. § 3.52.

Marriage is established by one of the following types of 
evidence: (1) an abstract of the public record of marriage; 
(2) an affidavit of the clergyman or magistrate who 
officiated; (3) the original certificate of marriage; (4) the 
affidavits or certified statements of two or more 
eyewitnesses to the ceremony.  In jurisdictions where 
marriages other than by ceremony are recognized, the marriage 
may be proven by the affidavits by one or both parties to the 
marriage, setting forth all of the facts concerning the 
alleged marriage.  Those facts include the agreement between 
the parties at the beginning of their cohabitation, the 
period of cohabitation, places and dates of residences, and 
whether children were born as a result of the relationship.  
That evidence should be supplemented by the affidavits of two 
or more persons who know by personal observation the reputed 
relationship that existed between the parties, including the 
periods of cohabitation, places of residences, whether the 
parties held themselves out as married, and whether they were 
generally accepted as such in the community in which they 
lived.  In addition, the evidence should include any other 
secondary evidence which reasonably supports a belief by the 
adjudicating activity that a valid marriage actually 
occurred.  38 C.F.R. § 3.205(a).

In the absence of conflicting information, proof of marriage 
that meets the requirements of 38 C.F.R. § 3.205(a), together 
with the appellant's certified statement concerning the date, 
place, and circumstances of dissolution of any prior 
marriage, may be accepted as establishing a valid marriage.  
Where a surviving spouse has submitted proof of marriage in 
accordance with 38 C.F.R. § 3.205(a) and also meets the 
requirements for a marriage that is deemed to be valid, the 
claimant's signed statement that she had no knowledge of an 
impediment to the marriage to the veteran will be accepted, 
in the absence of evidence to the contrary, as proof of that 
fact.  38 C.F.R. § 3.205(b) and (c).

Standard of review

The determination regarding the issue on appeal is based on 
an analysis of all the evidence of record and the evaluation 
of its credibility and probative value.  38 U.S.C.A. 
§ 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. 
§ 3.303(a).  When there is an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter, the benefit of 
the doubt in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102.  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that "when the positive and negative evidence 
relating to a veteran's claim are in 'approximate balance,' 
thereby creating a 'reasonable doubt' as to the merits of his 
or her claim, the veteran must prevail."  Ortiz v. Principi, 
274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
not applicable.  Ortiz, 274 F.3d at 1365.

Analysis

The Board initially wishes to make it clear that it is aware 
of the Court's instructions in Fletcher v. Derwinski, 1 Vet. 
App. 394, 397 (1991), to the effect that a remand by the 
Court is not "merely for the purposes of rewriting the 
opinion so that it will superficially comply with the 
"reasons or bases" requirement of 38 U.S.C. § 7104(d)(1).  A 
remand is meant to entail a critical examination of the 
justification for the decision."  The Board's analysis has 
been undertaken with that obligation in mind.

The evidence shows that the appellant and the veteran entered 
into an apparently valid, ceremonial marriage in February 
1954.  The evidence also shows, however, that that marriage 
was dissolved by divorce in July 1989.  Although the 
appellant has asserted that she agreed to the divorce only 
because the veteran forced her to do so, she has given no 
plausible explanation of why the veteran would force her to 
agree to a divorce.  Indeed, according to the appellant's 
assertions, he continued to reside in the family home 
following the divorce.  In addition, the divorce decree 
indicates that the appellant was represented by counsel 
during the proceedings, whereas the veteran was not.  She 
did, therefore, apparently have access to legal advice when 
she agreed to the divorce.  

The divorce decree further indicates that the appellant and 
the veteran were co-petitioners, and that the action was of 
mutual consent.  The judge granting the divorce stated that 
it had been established to his satisfaction that the decision 
to end the marriage was mutual, and not the product of 
coercion.  In light of the official court records, the Board 
finds that the appellant's assertion that she was forced to 
divorce the veteran is not credible.  See Madden v. Gober, 
123 F.3d 1477, 1481 (Fed. Cir. 1997) [the Board is entitled 
to discount the credibility of evidence in light of its own 
inherent characteristics and its relationship to other items 
of evidence].

Moreover, regardless of whether or not the appellant agreed 
to the divorce due to coercion, her ceremonial marriage to 
the veteran was terminated by divorce in July 1989.  Her 
status as the veteran's surviving spouse based on their 
February 1954 ceremonial marriage cannot be established 
because that marriage was terminated by divorce prior to the 
veteran's death.  The appellant does not deny that her 
ceremonial marriage to the veteran was terminated by the 
divorce in July 1989.  She contends, however, that she should 
be recognized as the veteran's surviving spouse because they 
continued to live together as man and wife following the July 
1989 divorce.

The fact that common law marriages are not recognized as 
valid in the Commonwealth of Puerto Rico is not in 
contention.  See 31 P. R. Laws Ann. §§ 221, 231 (1993).  VA's 
General Counsel has held that the requirement of a marriage 
ceremony by a jurisdiction which does not recognize common-
law marriage constitutes a "legal impediment" to a valid 
marriage for the purpose of determining whether the 
relationship between the appellant and the veteran may be 
considered a "deemed" marriage in accordance with 
38 U.S.C.A. § 103.  See Sandoval v. Brown, 7 Vet. App. 7, 9 
(1994); VAOPGCPREC 58-91.

The first issue that needs to be addressed is whether the 
veteran and the appellant, in fact, had a common law marriage 
after their divorce.  The regulations do not describe the 
requirements for establishing a common law marriage.  As 
guidance, however, the Veterans Benefits Administration (VBA) 
considers the following criteria:

	(a)	An agreement between the parties to be married, 
which may be explicit or inferred from the conduct of the 
parties; and

	(b)	Cohabitation, meaning that the parties actually 
lived together for some period of time; and

	(c)	Holding out to the public as married, meaning that 
the parties represented themselves to members of the 
community as husband and wife.

VBA Administrative Manual M21-1, Part IV,  12.04(b) (Dec. 6, 
1999).

It was apparently the intent of the appellant and the veteran 
to terminate their marital relationship when they divorced in 
July 1989.  The can identify no other reason for going 
through the effort and expense of obtaining a divorce decree 
after a lengthy marriage.  The Board must, however, look to 
their intent when the purported common law relationship 
began, following the July 1989 divorce, since such intent 
whether they in fact had a common law marriage.  See 
Dedicatoria v. Brown, 8 Vet. App. 441, 445 (1995).  

The appellant has provided numerous statements in which she 
stated that she and the veteran continued to live together as 
husband and wife following the divorce, in that she continued 
to take care of him following the divorce.  The veteran 
stated in his August 1989 application, however, that he was 
not living with the appellant.  In any event, cohabitation, 
in the absence of intent to establish a marital relationship, 
is not sufficient to establish a common law marriage.  The 
appellant has not provided any evidence regarding the 
agreement between the parties when they resumed living 
together after the divorce; i.e., whether they considered 
themselves husband and wife.  She asserted, however, that she 
should be considered his surviving spouse because following 
their divorce she continued to care for him until his death.  
Her behavior in caring for him may infer that she considered 
herself to have a legally binding obligation to him as his 
wife.

The evidence does not indicate, however, that the veteran had 
the same intent.  He stated in his August 1989 application 
for VA pension benefits that he was divorced from the 
appellant, and in his September 1990 Eligibility Verification 
Report he stated that he was not married.  The Board points 
out that had a marriage been established, he would have been 
entitled to an increase in his VA pension benefits for a 
dependent spouse.  Because the veteran's statements were 
therefore against his interest, they are highly probative.  
It appears from this evidence that although the veteran may 
have resumed living in the family home, he did not consider 
himself to be married to the appellant.

The appellant stated that they cohabited continuously from 
July 1989 until his death in November 1990.  Other evidence 
of record, however, indicates that the veteran was not in the 
home for extended periods, in that he was hospitalized.  The 
appellant has not provided specific information as to when 
the veteran was absent from the home, under what 
circumstances he was absent, and their intent towards each 
other during these absences.  The RO specifically asked the 
appellant to submit this information in September 2001, but 
she did not respond and neither did her attorney.

The appellant also submitted statements from friends and 
neighbors indicating that she and the veteran held themselves 
out to the community as husband and wife until his death.  
The appellant also stated, however, that she had not told her 
children of their divorce in July 1989.  It is not clear from 
the evidence whether the appellant told any of her friends 
and neighbors of the divorce, and none of the statements 
indicate that the individuals were aware of the divorce.  If 
the friends and neighbors were not aware of the divorce, they 
would have no reason to think otherwise following the 
divorce.  

For the reasons demonstrated above, the Board finds that the 
evidence of whether the appellant and the veteran had 
established a common law marriage following their July 1989 
divorce is contrary to the appellant's claim to be recognized 
as a surviving spouse.  Although the veteran may have lived 
in the appellant's house at times, there is no evidence that 
he, at least, had the requisite intent to establish a marital 
relationship.  Moreover, the formation such intent flies in 
the face of the inescapable fact that the veteran and the 
appellant were divorced in July 1989.  There is nothing of 
record which indicates any intent other than to sever the 
marital relationship at that time, and it strains credulity 
to the breaking point to believe that the veteran and the 
appellant would immediately return to marital status under 
such circumstances.  

The development requested by the RO in September 2001, had 
the evidence been provided, might have helped the appellant's 
claim.  However, she failed to furnish the requested 
information.  

The Board thus concludes that a common law marital 
relationship did not exist.  In any event, as discussed 
immediately below, the Board has determined that the 
appellant was aware of the impediment to establishing a 
common law marriage in Puerto Rico, so that a determination 
of whether or not the parties had a common law marriage is 
not necessarily controlling.  See Luallen v. Brown, 8 Vet. 
App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. App. 
91, 92 (1995) [the Board has the fundamental authority to 
decide a claim in the alternative]

In order to establish a deemed marriage, the evidence must 
show that the appellant entered into the relationship without 
knowledge of an impediment to the marriage.  38 C.F.R. 
§ 3.52(b).  In this case, because the impediment consists of 
the invalidity of common-law marriages in Puerto Rico, the 
issue is whether the appellant was aware of that fact at the 
time she entered into the purported common law relationship 
with the veteran following their divorce in July 1989.

In her December 2000 statement, the appellant asserted that 
she did not become aware of the fact that common law 
marriages were not recognized in Puerto Rico until after she 
claimed entitlement to VA benefits.  She also stated, 
however, that she had cohabited with the veteran as his wife 
for seven years prior to their February 1954 marriage, and 
that during that time they produced several children.  That 
statement is supported by the contemporaneous evidence, in 
that the children's birth certificates show that they were 
born prior to 1954, and the certificate documenting the 
February 1954 marriage discloses that the parties had three 
children at that time.  

The appellant further stated that she entered into the 
ceremonial marriage in 1954 for the benefit of her children, 
although she and the veteran considered their cohabitation to 
constitute a valid and binding marriage.  The fact that the 
appellant knew that a ceremonial marriage was necessary to 
protect her children establishes the fact that she then knew 
that, although she and the veteran may have considered 
themselves to be married, their relationship was not 
recognized as a valid marriage in Puerto Rico.

In her December 1990 application the appellant reported being 
divorced from the veteran in July 1989; she did not state 
that she continued to be married to him at the time of his 
death, although she did state that he continued to reside in 
the family home.  The fact that she reported the divorce is 
evidence that she knew that her marriage to the veteran had 
been terminated.  In her notice of disagreement and 
substantive appeal she asserted that she should be entitled 
to VA pension benefits because the veteran continued to 
reside in the home; she did not state that they continued to 
be married until his death.  

For these reasons the Board finds that the appellant's 
statement that she was not aware of the fact that common law 
marriages were not valid in Puerto Rico until after the 
veteran's death is not credible.  Madden, 123 F.3d at 1481.  
There is considerable evidence refuting the appellant's 
assertions, and her statements cannot, therefore, be accepted 
as the proof of the matter.  38 C.F.R. § 3.205(c).  Because 
her denial of that knowledge is not credible, the Board finds 
that the appellant was aware of the impediment to 
establishing a common law marriage to the veteran following 
the July 1989 divorce, and that the criteria for establishing 
a deemed marriage are not met.

The appellant believes that she should be entitled to death 
pension benefits based on the veteran's military service 
because she resided with him for over 40 years and cared for 
him when he became ill.  The Board is of course aware that 
the appellant's 35 year marriage to the veteran ended in 
divorce 1989, the veteran died just one year later and the 
appellant is not considered to be the surviving spouse under 
the law, thus depriving her of possible VA benefits.  
Although her cause might be quite deserving, that fact is not 
sufficient to establish the appellant as the veteran's 
surviving spouse.  The Board is bound by the law and is 
without authority to grant benefits on an equitable basis. 
See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 
416, 425 (1994). The Board further observes that "no 
equities, no matter how compelling, can create a right to 
payment out of the United States Treasury which has not been 
provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 
Vet. App. 429, 432-33 (1992) [citing Office of Personnel 
Management v. Richmond, 496 U.S. 414, 426 (1990)].  See also 
McTighe v. Brown, 7 Vet. App. 29, 30 (1994) [the Board is 
unable to grant entitlement to benefits in the absence of the 
statutory authority to do so].  

In summary, for reasons and bases expressed above, the Board 
has concluded that a preponderance of the evidence shows that 
the appellant is not the veteran's surviving spouse for VA 
benefit purposes.  The appeal is accordingly denied.
ORDER

The appellant is not the veteran's surviving spouse for VA 
benefit purposes, and her claim to establish such status is 
denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

